DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/29/2021. The examiner acknowledges the amendments to claims 21 and 47-50. Claims 1-20 and 22-46 are cancelled. Claim 48 is withdrawn. Claims 52-63 are new. Claims 21, 47, and 49-63 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. On pg 7, para 1-2 of their Remarks, Applicant asserts prior art of record Tanaka does not teach the newly amended language of claim 21, specifically configuring the timing circuit to activate the processing circuit in accordance with a first schedule; and
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collected data in accordance with an energy-consumption profile. Examiner respectfully disagrees.
Tanaka teaches configuring the timing circuit to activate the processing circuit in accordance with a first schedule ([0066, 0133-0134], PIO 26 of MCU 20 is configurable to close switch 15 to complete a circuit to electrically connect MCU 20 with acceleration sensor 12 when 
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collected data in accordance with an energy-consumption profile ([0066, 0087-0089], PIO 26 of MCU 20 is configurable to actuate switch 16 to control power consumption in accordance with Fig 11 as opposed to the typical energy-consumption profile of a flash memory shown in Fig 10).

Claim Objections
Claim 21 objected to because of the following informalities: In the last paragraph, “peripheral circuit to collected data” should be changed to “peripheral circuit to collect data” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 47, 49, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140135655 A1 to Stein, et al. (cited in previous Office Action, hereinafter Stein) in view of Ries (NPL), and US 20080309481 A1 to Tanaka, et al. (cited in previous Office Action, hereinafter Tanaka).
Regarding claim 21, Stein teaches a method, comprising:
inserting at least a portion of a prosthesis (3124) in a cavity ([0213], stem (3124) is inserted in a cavity in a tibia by being inserted into a cavity which is a medullary canal) (Fig 39),
the prosthesis including an implantable reporting processor having electronic circuitry (3110) ([0219, 0254], electronic circuitry (3110) disposed within implantable stem (3124) can comprise logic and transmit circuitry and power management circuitry), (Fig 39) comprising
at least one peripheral circuit ([0219], electronic circuitry (3110) can comprise a memory).
However, Stein does not teach forming an open cavity in a bone of a living subject;
the electronic circuitry comprising:
A supply node;

a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time; and
a battery coupled to the supply node;
configuring the timing circuit to activate the processing circuit in accordance with a first schedule; and
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collected data in accordance with an energy-consumption profile.
Ries teaches forming an open cavity in a bone of a living subject ([pg 85, under “Materials and Methods;” pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3], an open cavity’s diameter is formed by incrementally increasing the diameter of a cylindrical hole by 2 mm increments by inserting and removing increasingly larger diameter cutting reamers until the size of the cavity is of a suitable size for press-fitting the final reamer, which serves as the tibial component of the prosthesis); and
Inserting at least a portion of the prosthesis into the open cavity ([pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3], an open cavity’s diameter is formed by incrementally increasing the diameter of a cylindrical hole by 2 mm increments by inserting and removing increasingly larger diameter cutting reamers until the size of the cavity is of a suitable size for press-fitting the final reamer, which serves as the tibial component of the prosthesis).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to form an open cavity in a bone of a living subject; and

Tanaka teaches electronic circuitry (10) [0065] (Fig 3) comprising:
a supply node ([0065], common node connecting battery (17), RTC (14), MCU (20), and flash memory (30) as shown in Fig 3);
a processing circuit (MCU 20) coupled to the supply node and configured to couple at least one peripheral circuit (Flash memory 30) to the supply node [0065-0066] (Fig 3); and
a timing circuit (RTC 14) coupled to the supply node and configured to activate the processing circuit at least one set time [0065, 0140] (Fig 3); and
a battery (17) coupled to the supply node [0065] (Fig 3); and
configuring the timing circuit to activate the processing circuit in accordance with a first schedule ([0066, 0133-0134], PIO 26 of MCU 20 is configurable to close switch 15 to complete a circuit to electrically connect MCU 20 with acceleration sensor 12 when RTC 14 activates an interrupt at a set scheduled interval, such as every 50 milliseconds) (Fig 3); and
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collected data in accordance with an energy-consumption profile ([0066, 0087-0089], PIO 26 of MCU 20 is configurable to actuate switch 16 to control power consumption in accordance with Fig 11 as opposed to the typical energy-consumption profile of a flash memory shown in Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to have the electronic circuitry comprising:
a supply node;

a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time;
a battery coupled to the supply node;
configuring the timing circuit to activate the processing circuit; and
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collected data in accordance with an energy-consumption profile in accordance with a first schedule based on the teachings of Tanaka, because doing so would enable the power management circuitry of the electronic circuitry to prevent a power source such as a battery from being consumed, as recognized by Tanaka [0141].

Regarding claim 47, Stein in view of Ries and Tanaka teach all the limitations of claim 21, and Stein further teaches forming the open cavity includes forming the open cavity in a tibia of the living subject (Stein [0213], stem (3124) is inserted in a cavity in a tibia by being inserted into its medullary canal, and Ries at [pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3] discloses an open cavity of a tibia’s diameter is formed by incrementally increasing the diameter of a cylindrical hole by 2 mm increments by inserting and removing increasingly larger diameter cutting reamers until the size of the cavity is of a suitable size for press-fitting the final reamer, which serves as the tibial component of the prosthesis.).



Regarding claim 62, Stein in view of Ries and Tanaka teach all the limitations of claim 21, and Stein further teaches the electronic circuitry further comprises a radio circuit (transmit circuitry configured to communicate data collected by the implantable reporting processor (3110) [0219, 0250].
However, Stein does not teach configuring the timing circuit to activate the radio circuit in accordance with a second schedule different from the first schedule.
Tanaka teaches configuring the timing circuit (RTC 14) to activate a radio circuit (RF 11) in accordance with a second schedule different from the first schedule ([0076, 0081, 0154, 0164], device is configurable for collecting sensor data and transmitting sensor data at difference times, such as collecting sensor data when RF communication is restricted, then activating the radio circuit to transmit the data when RF communication becomes available).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to have configuring the timing circuit to activate the radio circuit in accordance with a second schedule different from the first schedule based on the teachings of Tanaka, because doing so would enable the device to continue to collect sensor data without having to continuously transmit it, as recognized by Tanaka [0164].


Tanaka teaches the first schedule includes a number of times of activation of the processing circuit (MCU 20) that is greater than a number of times of activation of the radio circuit ([0089, 0164], the processing circuit MCU 20 can be activated more times to form packets from sensor data in proportion to the number of times the radio circuit (RF 11) is activated to transmit multiple packages at the same time, such as when the collection apparatus is in an area where RF communication is restricted).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to have the first schedule includes a number of times of activation of the processing circuit that is greater than a number of times of activation of the radio circuit, because doing so would enable the device to continue to collect sensor data without having to continuously transmit it, as recognized by Tanaka [0164].

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Ries and Tanaka as applied to claim 21 above, and further in view of US 20100331932 A1 to Stevenson, et al. (hereinafter Stevenson).
Regarding claim 50, Stein in view of Ries and Tanaka teach all the limitations of claim 21, however Stein in view of Ries and Tanaka do not teach configuring the timing circuit or the processing circuit such that the battery has a projected lifetime of at least one year.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Ries and Tanaka to configure the timing circuit or the processing circuit such that the battery has a projected lifetime of at least one year based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Regarding claim 51, Stein in view of Ries and Tanaka teach all the limitations of claim 21, however Stein in view of Ries and Tanaka do not teach configuring the timing circuit or the processing circuit such that the battery has a projected lifetime of at least ten years.
Stevenson teaches configuring a timing circuit or a processing circuit such that the battery has a projected lifetime of at least ten years ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Ries and Tanaka to configure the timing circuit or the processing circuit such that the battery has a projected lifetime of at least ten years based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Allowable Subject Matter
Claims 52-61 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 52 comprises allowable subject matter pertaining to an energy consumption profile specifying a respective maximum energy consumption for each of a plurality of periods.
The closest prior art of record, US 20090076358 A1 to Reggiardo, et al. discloses lowering power consumption when a power supply is nearing the end of its life [0044]. However, it does not specifically teach an energy consumption profile specifying a respective maximum energy consumption for each of a plurality of periods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120166680 A1, US 20110077865 A1, and US 20160051823 A1 are mentioned because they disclose a sensor system comprising a power management plan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791